PD-1342-15                                                 PD-1342-15
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
October 15, 2015                                                     Transmitted 10/14/2015 4:36:34 PM
                                                                       Accepted 10/15/2015 3:00:43 PM
                                                                                        ABEL ACOSTA
                                        IN THE                                                  CLERK

                        COURT OF CRIMINAL APPEALS

                                      OF TEXAS


  HECTOR TELLEZ,                            §
              Appellant                     §           Eighth Court of Appeals
                                            §           No. 08-13-00141-CR
  vs.                                       §           Appeal from the 384TH
                                            §           Judicial District Court
                                            §           of El Paso County, Texas
  THE STATE OF TEXAS,                       §           TC No. 20120D04773
               Appellee                     §


                   MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         COMES NOW the El Paso County Public Defender's Office, counsel for the

  Appellant herein, and files this motion for an extension of 60 days for Appellant to

  file his Petition for Discretionary Review. In support of this motion, counsel

  would show the Court the following:

                                           I.

         The Appellant was tried by a Jury before the 384TH District Court, the

  Honorable Patrick M. Garcia presiding, in Cause No. 20120D04773 Styled The

  State of Texas v. HECTOR TELLEZ, and convicted of the offense of Intoxicated

  Manslaughter W/Vehicle, an Adult Felony, on April 23, 2013. He was

                                                                                       1
subsequently sentenced by the Court to 20 years TDC, Institutional Division -

TDCJ on April 26th, 2013

                                         II.

      The deadline for filing the Appellant’s Petition for Discretionary Review is

October 16th, 2015.

                                        III.

      Appellant requests a 60-day extension of time to file his Petition for

Discretionary Review herein.

                                        IV.

      This is the Appellant’s first such request for an extension of time.

                                         V.

      Appellant’s request for an extension is bases upon the following facts:

      1. The El Paso County Public Defender’s Office represented Appellant on

         his direct appeal through the 8th Court of Appeals.

      2. The Public Defender’s Office received the 8th Court of Appeals opinion

         dated September 16th, 2015, and sent Appellant a copy of same along

         with a letter outlining his options to pursue appellate relief.        In

         compliance with Texas Rule of Appellate Procedure 48.4, a copy of that

         letter was filed with the 8th Court of Appeals.




                                                                                 2
      3. Appellant will retain another attorney to continue the appeal of his

         conviction.

      4. Thus, in order to adequately discharge his responsibilities to Appellant

         herein, the undersigned Counsel respectfully requests a 60-day extension

         of time for Appellant to properly prepare and present Appellant’s Petition

         for Discretionary Review herein.

      WHEREFORE, the undersigned counsel prays that the Court grant this

Motion and extend the deadline for filing the Appellant’s Petition for Discretionary

Review to December 16th, 2015.

                                      Respectfully submitted,

                                      EL PASO COUNTY PUBLIC DEFENDER


                                      BY: /s/NICHOLAS C. VITOLO
                                           NICHOLAS C. VITOLO
                                           Assistant Public Defender
                                           SBN 24084526
                                           500 E. San Antonio, Room 501
                                           El Paso, TX 79901
                                           (915) 546-8185, FAX 546-8186




                                                                                   3
STATE OF TEXAS    §
                  §
COUNTY OF EL PASO §

      BEFORE ME, the undersigned authority, appeared NICHOLAS C. VITOLO

on the 14th day of October, 2015 and who, being by me duly sworn, did depose and

state on his oath:

             “My name is NICHOLAS C. VITOLO. I am the
             Attorney for Appellant in the above styled and
             numbered document and the above stated facts are true
             and correct and within my personal knowledge.”



                                      /s/NICHOLAS C. VITOLO
                                         NICHOLAS C. VITOLO



      SUBSCRIBED AND SWORN TO BEFORE ME on this the 14th day of

October, 2015.



                                       /s/Margarita S. Martinez
                                          NOTARY PUBLIC
                                          STATE OF TEXAS




                                                                               4
                       CERTIFICATE OF SERVICE

      I, NICHOLAS C. VITOLO, hereby certify that a true and correct copy of the
foregoing instrument has been hand-delivered to the District Attorney’s Office,
500 E. San Antonio St., Room 201, El Paso, Texas 79901, mailed to the State
Prosecuting Attorney, P.O. Box 12405, Austin, Texas 78711, and mailed to the
Appellant HECTOR TELLEZ, TDCJ No. 01858884, Michael Unit, 2664 FM 2054,
Tennessee Colony, TX 75886, on this the 14th day of October, 2015.

                                     /s/NICHOLAS C. VITOLO
                                        NICHOLAS C. VITOLO




                                                                              5